Citation Nr: 0020328	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-15 845A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



REMAND

The veteran had active military service from June 1962 to 
June 1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the RO which denied an application to reopen a 
claim of service connection for bilateral hearing loss.  

In March 1999, the Board remanded the case to the RO for the 
purpose of providing the veteran with a requested Travel 
Board hearing, but he later withdrew his request for such a 
hearing.  

Prior to the appeal being returned to the Board, in December 
1999, the veteran submitted additional medical reports 
concerning his hearing loss.  The records were not considered 
by the RO, and were not addressed in a supplemental statement 
of the case prior to the case being sent to the Board.  As a 
matter of due process, the case must be returned to the RO 
for its review of the aforementioned evidence and inclusion 
of the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should review the issue on appeal 
in light of the additional evidence 
submitted in December 1999.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



